                                     Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 1 of 22
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS ACE HEAVY HAUL, LLC, NHH SERVICES LLC
HLI RAIL & RIGGING, LLC                                                                                     and MEDALLION TRANSPORT & LOGISTICS LLC

    (b) County of Residence of First Listed Plaintiff             Montgomery County, PA                       County of Residence of First Listed Defendant              Iredell County, NC
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Lauletta Birnbaum, LLC, 100 S. Broad St., Suite 905, Philadelphia, PA
19102 Tel. 215-644-3942


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           to 28 U.S.C. § 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Breach of Contract and Unjust Enrichment
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         308,482.00                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/19/2020                                                              /s/ Krishna Narine
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 06/17)   Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 2 of 22

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
       Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 3 of 22




 HLI RAIL & RIGGING, LLC

ACE HEAVY HAUL, LLC, et al.




                                                                           X


June 19, 2020          /s/ Krishna Narine               Plaintiff

215-644-3942           856-232-1601                 knarine@lauletta.com
Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 4 of 22
                              Case 2:20-cv-02968-JS  Document
                                                UNITED           1 Filed
                                                       STATES DISTRICT   06/19/20 Page 5 of 22
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                        511 Spring Avenue, Elkins Park, Pennsylvania 19027
Address of Plaintiff: ______________________________________________________________________________________________
                                         307 Oates Road, Suite H, Mooresville, NC 28117
Address of Defendant: ____________________________________________________________________________________________
                                                                Commonwealth of Pennsylvania
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           06/19/2020
DATE: __________________________________                       /s/ Krishna Narine
                                                             __________________________________________                                   PA 52238
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                  
                                                                                            ✔    1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

              Krishna Narine
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


      06/19/2020
DATE: __________________________________                       /s/ Krishna Narine
                                                             __________________________________________                                   PA 52238
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
          Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 6 of 22




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                   )
                                                   )
 HLI RAIL & RIGGING, LLC                           )
                                                   ) CIVIL ACTION NO.:
                      Plaintiff                    )
           v.                                      ) JURY TRIAL DEMANDED
                                                   )
 ACE HEAVY HAUL, LLC, NHH                          )
 SERVICES LLC and MEDALLION                        )
 TRANSPORT & LOGISTICS LLC                         )
                                                   )
                      Defendant                    )
                                                   )
                                                   )
                                                   )


                                         COMPLAINT

        HLI Rail & Rigging, LLC (“HLI”) brings this action against Defendants Ace Heavy Haul,

LLC (“Ace”), NHH Services LLC (“NHH”), and Medallion Transport & Logistics LLC

(“Medallion”) and for its Complaint alleges as follows:

                                            PARTIES

   1.           HLI is a limited liability company organized under the laws of the state of New

York with its principal place of business located at 511 Spring Avenue, Elkins Park,

Pennsylvania 19027.

   2.           Defendant Ace is a limited liability company organized under the laws of the state

of North Carolina with its principal place of business located at 307 Oates Road, Suite H,

Mooresville, NC 28117.




Complaint – Page 1
            Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 7 of 22




    3.          Defendant NHH is a limited liability company organized under the laws of the

state of Texas with its principal place of business located at 70 East Gate Drive, Suite 110, Mt.

Laurel, NJ 08054. Upon information and belief, NHH is affiliated with Ace.

    4.          Defendant Medallion is a limited liability company organized under the laws of

the state of North Carolina with its principal place of business located at 307 Oates Road, Suite

H, Mooresville, NC 28117. Upon information and belief, Medallion is affiliated with Ace.

                                  JURISDICTION AND VENUE

   5.           The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332 because the parties are citizens of different states and the amount at issue exceeds

$75,000.00, exclusive of interest and costs.

    6.          The Court has personal jurisdiction over the parties because they systematically

and continually conduct business here and throughout the U.S. Accordingly, the Court has both

general and specific personal jurisdiction over this case.

    7.          Venue is proper in this District pursuant to 28 U.S.C. §1391 because a substantial

part of the events giving rise to Plaintiffs’ claims occurred in this district, and a substantial

portion of the affected interstate trade and commerce described below has been carried out in this

district.

                                               FACTS

    8.          Plaintiff, HLI is a New York limited liability company with its headquarters in

Elkins Park, Pennsylvania and offices in Laredo, Texas, Spring, Texas and Lindenhurst, New

York. HLI specializes in the lifting and movement of over-dimensional loads and provides full-

service transportation logistics and project management.




Complaint – Page 2
           Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 8 of 22




   9.          Defendants Ace, NHH and Medallion (together referred to as “Defendants”)are

heavy haul trucking service providers. Upon information and belief, the respective Defendant

companies are affiliated, at least to the extent that they all have a common managing member,

Mr. Gary Weilheimer.

   10.         In July of 2018, Valmet AB, the manufacturer and seller, of a Yankee Dryer

engaged HLI to move it from Erie, Pennsylvania to its purchaser, First Quality Tissue in Lock

Haven, Pennsylvania (the “Project”). The Yankee Dryer was approximately 9 meters long, 5.6

meters wide, 5.5 meters high and weighed 130,000 kilograms. Due to its size and weight, The

Yankee Dryer constituted an over-dimensional load, which required specialized equipment and

preparations to move it from the Port of Erie, Pennsylvania to Lock Haven, Pennsylvania.

   11.         HLI has extensive experience transporting Yankee Dryers and has done so on at

least 15 occasions.

   12.         Moving the Yankee Dryer required HLI to determine a route, to be prepared to

move obstructions such as signage, overhead cables or wires and tree branches, to assemble and

manage a team to perform the move, including traffic control and to obtain state and local

government permits and cooperation for the project, including a permit from the Pennsylvania

Department of Transportation (“PennDOT”). The PennDOT permit, established many of the

final requirements for the Project.

   13.         In order to obtain a permit from PennDOT, HLI was required to determine an

acceptable route, including determining that the selected roads and bridges were of sufficient

dimensions and had sufficient weight-bearing capacities for transport and maneuvering of the

Yankee Dryer. In addition, PennDOT inspects and approves the equipment utilized during the

Project prior to issuing a permit. HLI surveyed the route to determine what signage, wires, cables

Complaint – Page 3
           Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 9 of 22




and tree branches had to be moved to accomplish the Project as well as to determine the

capacities of the roads and bridges. PennDOT also required HLI to provide plans for detours and

for traffic management during the project and to obtain approvals from the towns and

municipalities through which the Yankee Dryer was to be transported.

   14.         Starting in July 2018, HLI initiated the process for submitting a formal permit

application for the Project. That process included conducting route surveys and engineering

studies and regular communication with PennDOT about the Project, including plans for traffic

management, movement and replacement of road signage and overhead wires and cables.

Through this dialogue with PennDOT, HLI learned the rules and requirements that it would have

to meet in order to obtain a permit for the Project.

   15.         In early August of 2019 HLI submitted a formal permit application for the Project

and the permit was granted in November 2019. Typically, the permitting process takes three to

four months. In this instance, it took sixteen months.

   16.         While working on obtaining a PennDOT permit, HLI also discussed the Project

with numerous sub-contractors to determine the appropriate amount of equipment, personnel and

services that it would require and the pricing and availability for the same.

   17.         Discussions with sub-contractors included discussion with D & G Heavy Haul

(“D & G”) about the equipment that would be required to complete the Project. HLI discussed

with the D & G among other things the requirements for heavy haul trucks, bucket trucks, traffic

control as well as escort vehicles.

   18.         During discussions, HLI and D & G agreed to complete the Project in seven days,

which if properly equipped would be more than enough time. The seven-day period consisted of

two days for loading and unloading the Yankee Dryer and five days for transport to the

Complaint – Page 4
          Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 10 of 22




destination in Lock Haven, PA. HLI also communicated that it in its experience given the route

that could accommodate the Project, in order to be properly equipped, the heavy haul sub-

contractor would require, eight bucket trucks, enough personnel to ensure that the Yankee Dryer

could be maneuvered through turns, around obstacles, and through areas with overhanging wires,

signs and tree limbs, and fully functioning heavy haul trucks with sufficient power to move the

130,000 kilogram Yankee Dryer up and down highway entrance and exit ramps and up and

down the steep hills that exist in area of Pennsylvania that had to be traversed.

   19.         In addition to the equipment requirements, HLI communicated to D&G that the

heavy haul sub-contractor would need to provide police escorts, pilot cars for personnel, traffic

control services, tree trimming services and engineering services.

   20.         In October of 2019, D & G informed HLI that the heavy haul sub-contractor to

provide the actual services would be its affiliate Ace Heavy Haul. HLI and Ace both signed a

Rate Confirmation Sheet dated October 18, 2019 that Ace prepared for the Project, which is

attached hereto as Exhibit A.

   21.         The Rate Confirmation Sheet provided for “3 DAYS MOVE IN 1 DAY

ASSEMBLING THE TRAILER 5 DAYS TO MOVE TO DESTINATION 1 DAY

DISASSEMBLING TRAILER 3 DAYS TO COME HOME”. See Exhibit A.

   22.         On November 6, 2019, PennDOT informed HLI that it would authorize the move.

Accordingly, HLI coordinated and mobilized the sub-contractors with whom it had prepared for

the Project, including Ace.

   23.         Ace moved its equipment to the departure location and upon arrival assembled the

trailer for the move. After assembly, Ace was required to have its trailers inspected by

PennDOT. PennDOT inspection among other things was to ensure that the spacing between the

Complaint – Page 5
          Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 11 of 22




axles on the trailer matched the schematics upon which it had in part it would base its grant of a

permit to make the move.

   24.         In order to account for the potential for delay caused by the Thanksgiving holiday,

HLI agreed with Ace and D & G that it would pay for detention time provided that during the

detention period, Ace had obtained all necessary permits and was fully capable of performing the

move.

   25.         In mid-November, Ace’s trailer’s axles did not match the schematic drawings that

had been provided to PennDOT and consequently, Ace failed its initial inspection. Ace was then

required to adjust the trailer’s axles to conform to the schematics and to have it re-inspected.

   26.         Ace adjusted the trailer’s axles to conform to the schematics and had the trailer re-

inspected. On or about November 19, 2019 two days before the Thanksgiving holiday on

November 21, 2019, the trailer passed inspection. Given, the holiday, PennDOT declined to issue

a permit for the move until after the holiday.

   27.         After Thanksgiving, among other things, the Parties had to mobilize personnel,

provide final coordination of equipment and support, including bucket trucks, traffic control and

escort vehicles, and load and secure the Yankee Dryer, in the hopes that PennDOT would

promptly issue the required permit.

   28.         On December 4, 2019, PennDOT issued the permit necessary to start the Project.

The movement of the Yankee Dryer started on December 5, 2019. The movement was

conducted by a caravan of bucket trucks, pilot cars carrying personnel, and police escort

vehicles. At that time, contrary to HLI’s direction, Ace provided an insufficient number of

bucket trucks to efficiently move the Project through the city of Erie and other locations where




Complaint – Page 6
          Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 12 of 22




there were numerous overhead cables, wires and tree limbs. HLI was forced to secure additional

bucket trucks to support the Project.

   29.         Starting on December 7, 2019, Ace’s truck’s engine repeatedly failed due to a

buildup of soot and particulate matter in the diesel particulate filter.

   30.         A truck’s diesel particulate filter is a component that removes soot and diesel

particulate matter from its exhaust. Operating a diesel truck at lower speeds cause production of

higher amounts of soot and particulate matter in its exhaust than at higher speeds. A diesel

particulate filter can be cleaned by filter regeneration, which requires operating the engine in a

manner that elevates the temperature of the exhaust. This can be accomplished by operating the

truck at higher speeds than can be maintained on city streets.

   31.         Given the size of the Yankee Dryer and the complexities of moving it, the truck

hauling the loaded trailer by necessity operated at lower speeds leading to a failure of the engine

to regenerate the diesel particulate filter. This failure caused the engine shut down experienced

during the project.

   32.         Ace could have regenerated its diesel particulate filters by, on a daily basis,

detaching its truck from the trailer and operating it at highway speeds. Ace failed to do this or

take any other measures to regenerate its truck’s diesel particulate filter, which delayed

completion of the Project and increased its costs.

   33.         During the course of the Project, Ace’s truck’s transmission box failed numerous

times, which on each occasion also brought the caravan to a complete stop, which also increased

the time and costs required to complete the Project.

   34.         HLI was forced to rent an additional truck during the move because Ace’s

equipment was not able to move the payload up the steep hills along the route or to control it

Complaint – Page 7
          Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 13 of 22




during the descents. HLI informed Ace of the route and its topography well in advance of the

start of the Project. Nevertheless, Ace’s truck’s inability to manage the hill along the route was

not discovered until the equipment failed on a steep hill during the move. This failure also

brought the caravan to a halt and increased the time and costs required to complete the Project.

   35.         During the course of the Project it also became apparent that Ace provided an

insufficient number of personnel to efficiently steer the loaded truck through certain turns and

around certain obstacles. When moving oversized loads such as the Yankee Dryer, trucking sub-

contractors customarily engage a number of steering personnel to assist the driver with

navigating obstacles safely. An insufficient number of steering personnel, which was the case

here, will slow the progress of the move. Given that it had advanced notice of the route, Ace was

well aware of the turns and obstacles along the route, and failed to engage a sufficient number of

steering personnel, which further slowed the Project’s progress.

   36.         Ace’s truck’s engine failures, transmission box failures, insufficient truck power

to navigate hills and insufficient steering personnel each brought the entire caravan to a halt at

different times, caused traffic jams and attracted the attention of PennDOT. Given the traffic and

safety problems that arose whenever the caravan was brought to a halt, PennDOT limited the

number of hours that the Project could operate each day thereby increasing the number of days to

complete the move from five to twelve.

   37.         The increase in the number of days of the Project, beyond the five days to

complete it set forth in the Rate Confirmation Sheet, required HLI to incur costs for bucket

trucks, escort and support vehicles, tree trimming services, handling signage, engineering

services and rental of an additional truck for the period from December 12, 2019 through




Complaint – Page 8
           Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 14 of 22




December 17, 2019, when the move was completed. Each of those costs should have been paid

by Ace as they were for the period December 5, 2019 through December 11, 2019.

    38.         Given that on December 12, 2019, the Yankee Dryer was in transit, HLI had no

choice but to pay the sub-contractors additional charges through December 17, 2019 for

providing bucket trucks, escort and support vehicles, tree trimming services, handling signage,

engineering services and rental of an additional truck in order to complete the Project.

    39.         On March 12, 2020, HLI issued its invoice number 5626 to Ace in the amount of

$308,452.65 for those costs, which is attached as Exhibit B.

    40.         The Parties have engaged in numerous discussions about this invoice, but Ace has

made no payment.

                                           COUNT I
                                  BREACH OF CONTRACT
                                    (as to Defendant Ace)

   41.          Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

if set forth at length.

   42.          The Rate Confirmation Sheet is an enforceable contract between HLI and Ace,

which delivery of the Yankee Dryer to its final destination at Lock Haven, PA within seven days

of taking possession of it.

   43.          Under that contract, Ace was obligated to provide bucket trucks, escort and

support vehicles, tree trimming services, engineering services, sufficient personnel for steering

and properly operate sufficient trucking equipment for the duration of the Project.

   44.          Ace breached the contract by failing to provide sufficiently powerful trucking

equipment, failing to properly operate that equipment.




Complaint – Page 9
           Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 15 of 22




   45.          In addition, it breached the contract by failing to provide bucket trucks, escort and

support vehicles, tree trimming services, signage handling services, and engineering services for

the period December 12, 2019 through December 17, 2019.

   46.          Because these failures occurred during the midst of the Project, HLI was forced to

pay costs for bucket trucks, escort and support vehicles, tree trimming services, signage handling

services, engineering services and truck rental for the period December 12, 2019 through

December 17, 2019 and was thereby damaged in the amount of $308,452.65

   47.          The damages caused by Ace’s breach of contract is in excess of the jurisdictional

minimum under the diversity statute.

   48.          HLI requests that the Court enter judgment for its damages against Ace, including

but not limited to all actual, incidental and consequential damages.

                                            COUNT II
                                     UNJUST ENRICHMENT
                                      (as to all Defendants)

   49.          Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

if set forth at length.

   50.          HLI provided to Ace and paid costs in the amount of $308,452.65 for bucket

trucks, escort and support vehicles, tree trimming services, signage handling services,

engineering services and truck rental for the period December 12, 2019 through December 17,

2019 and was thereby damaged

   51.          Ace was obligated to provide those services and items to HLI.

   52.          As such, the Defendants have been unjustly enriched, at HLI’s expense, by having

received bucket trucks, escort and support vehicles, tree trimming services, signage handling




Complaint – Page 10
             Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 16 of 22




services, engineering services and truck rental for the period December 12, 2019 through

December 17, 2019 without payment to HLI for such charges.

  53.           It would be inequitable and against good conscience for Defendants to retain the

benefits of HLI’s goods and services without payment to HLI.

  54.           HLI requests that the Court enter judgment for its damages against Defendants,

including but not limited to all actual, incidental and consequential damages.

        WHEREFORE, Plaintiff prays that judgment be rendered in its favor awarding it:

        a.      Actual damages in an amount over three hundred eight thousand four hundred

                fifty-two dollars ($308,452.00) as determined by the trier of fact;

        b.      Its reasonable and necessary attorneys’ fees;

        c.      Its costs of court;

        d.      Pre-judgment and post-judgment interest;

        e.      Such other and further relief as to which Plaintiff may be justly entitled and may

                be supported by the evidence in this case.



Dated: June 19, 2020                           Respectfully submitted,


                                               /s/ Krishna Narine
                                               Krishna B. Narine, Esquire (PA 52238)
                                               LAULETTA BIRNBAUM
                                               100 S. Broad Street, Suite 905
                                               Philadelphia, PA 19110
                                               Telephone: 215-644-3942
                                               Facsimile: 856-232-1601
                                               knarine@lauletta.com




Complaint – Page 11
Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 17 of 22




                     EXHIBIT A
Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 18 of 22
Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 19 of 22
Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 20 of 22
Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 21 of 22




                     EXHIBIT B
Case 2:20-cv-02968-JS Document 1 Filed 06/19/20 Page 22 of 22
